             Case 1:08-cr-00548-DC Document 370 Filed 01/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x

UNITED STATES OF AMERICA                                    :

                     ‐ against ‐                            :                 ORDER

NATHANIEL R. ORTIZ,                               :                    08 Cr. 548 (DC)

                              Defendant.                    :

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x

CHIN, Circuit Judge:

            On October 22, 2020, defendant Nathaniel Ortiz filed a motion for
compassionate release. Dkt. No. 269. It is hereby ORDERED as follows:

                    (1) The Government shall respond to the motion by Tuesday, January 26,
2021; and

            (2) If Mr. Ortiz wishes to submit reply papers, he shall do so by
Tuesday, February 2, 2021.

             The Clerk of Court is directed to mail a copy of this Order to counsel for
Mr. Ortiz and to the Government at the addresses listed below.

                    SO ORDERED.

Dated:              New York, New York
                    January 12, 2021
                                                                      /s/ Denny Chin_____
                                                                 DENNY CHIN
                                                                 United States Circuit Judge
                                                                 Sitting by Designation
        Case 1:08-cr-00548-DC Document 370 Filed 01/13/21 Page 2 of 2




To:   Marc Laurence Greenwald, Esq.
      Quinn Emanuel Urquhart & Sullivan LLP
      51 Madison Avenue
      22nd Floor
      New York, NY 10010


      Michael Douglas Maimin, Esq.
      U.S. Attorneyʹs Office, SDNY
      One St. Andrewʹs Plaza
      New York, NY 10007




                                      2
